THEATTORNEYGENERAL
                     OF      TEXAS

                    AUSTIN    xx. T-s



                     April 13, 1962

Honorable Justin A. Kever          Opinion No. W-1309
District Attorney
San Angelo, Texas                  Re:   Construction of Section
                                         4 of Article 301d, V.P.C.,
                                         relative to public school
                                         fraternities, sororities,
Dear Mr. Kever:                          and secret societies.
          Your request for an opinion relating to Section 4
of Article 301d, V.P.C., which provides that certain agencies
shall be exempt from the restrictions provided in other sec-
tions of this Article, as well as other kindred educational
organizations sponsored by the state and national education
authorities, presents the following question:
         "Does this provision exempt other public
         welfare agencies which are not listed in
         Section 41”
          Article 301d, V.P.C. is an Article designed pri;
marily to prohibit public school fraternities, sororities,
and secret societies in all public schools of this State,
except universities and colleges. Section 1 of the article
prohibits such organizations. Section 2 defines such organi-
zations to be those composed wholly or in part of public
school pupils of public schools below the rank of college or
junior college level which seek to perpetuate themselves by
taking in additional members from the pupils enrolled in
such school on the basis of the decision of its membership
rather than upon the free choice of any pupil in the school
who is qualified by the rules of the school to fill the s e-.
cial~aims of the organization. Section 3 declares a pub1fc
school fraternity, sororitity, or secret society to be an
organization inimical to the:public good. Section 4 pro-
vides as follows:
          'IItshould be the duty of School Directors,
          Boards of Education, School Instructors and
          other corporate authority managing and con-
          trolling any of the Public Schools of this
          State within the provisions of this Act, to
          suspend or expel from the school under their
          control any pupil of such school who shall
Honorable Justin A. Kever   page   2   Opinion No. WW-1309


          be or remain a,member of, or who shall join
          or promise to join, or who shall become
          pledged to become a member of, or who shall
          solicit any other person to join, or pro-
          mise to join, or be pledged to become a mem-
          ber of any such Public School Fraternity, or
          Sorority, or Secret Society. Providing that
          the above restrictions shall~not be construed
          to apply to agencies for Public Welfare viz:
          Boy Scouts, Hi-Y, Girl Reserves, DeMolay,
          Rainbow Girls, Pan-American Clubs, and Scholar-
          ship Societies, and other kindred educational
          organizations sponsored by the State or National
          education authorities."
          Section 5 makes it unlawful for any person not
enrolled in a public school to solicit any pupil to join
or pledge such an organization. Section 6 contains the
penalty clause, and Section 7 makes the Act applicable to
all grades up to and including high school level.
          In 2 Southerland Statutory Construction (3rd Ed.,
1943) 338, it is said:
         When the words are not explicit, the inten-
         tion ie to be collected from the context;
         from the occasion and necessity of the law;
         from the mischief felt and the remedy in view;
         and the Intention should be taken or presumed
         according to what is consistent with reason
         and good discretion."
          The primary purpose of the Act in question is to
prohibit a public school fraternity, sorority, or secret
society and it is evident that the Act places a duty on the
authority managing a public school, that a student partici-
pating in such a prohibited organization is to be expelled
or suspended from school.
          The final sentence of Section I+exempts from the
operation of this Statute the organizations specifically
named therein under all circumstances. Black s Law Diction-
ary, 4th Ed. defines videlicit (viz):
         "The use of the videlicit is to point out,
         particularize, or render more specific that
         which has been previously stated in general
         language only; also to explain that v&ich is
         doubtful or obscure."
Honorable Justin A. Kever   page 3     Opinion No. WW-1309


          In considering the act as a whole, its nature and
object, the only reasonable construction that can be placed
on the last sentence of Section 4 is that only the public
welfare organizations listed, as well as the kindred edu-
cational organizations sponsored by the State or National
authorities are exempt by this Act, even though by reason
of the nature of the selection of their members they would
otherwise fall within the definition stated in Section 2.
Any organization not fitting into the above classification
should be considered not exempt from Section 4, due to the
wording of this Section in which it provides:
          "Providing that the above restrictions shall
          not be construed to apply for agencies for
          Public Welfare, viz: . . .I1
          The intent of the Legislature would be thwarted
in prohibiting the types of societies ennumerated in the Act
if the provisions of Section 4 are inter reted as being
merely directory. Because of Article 43B 9, V.C.S., we are
unable to answer your remaining questions.

                      SUMMARY
          The provisions of Section 4, Article 301d,
          V.P.C., relating to exempt agencies of Public
          Welfare, as well as the kindred educational
          organizations sponsored by the State and
          National educational authorities, are the only
          agencies which are entitled to be free of the
          restrictions placed on public fraternities,
          sororities, and secret societies even though
          the exempt organizations' selection of members
          may fall within the definition of Section 2.
                            Yours very truly,
                            WILL WILSON
                            Attorney General of Texas


                            BY
                                 Charles R. Lind
                                 Assistant Attorney General

CRL:bjh
Honorable Justin A. Kever      page 4   Opinion No. WW-1309


APPROVED:
OPINION COMMITTEE:
W. V. Geppert, Chairman
Bill Colburn
Elmer McVey
Norman V. Suarez
John Hofmann
REVIEWED FOR THE ATTORNEY GENERAL
BY:   Houghton Brownlee, Jr.